EXHIBIT 10.27

THIRD AMENDMENT TO THE EXECUTIVE SAVINGS PLAN

OF TYSON FOODS, INC.

(AS AMENDED AND RESTATED AS OF JANUARY 1, 2009)

THIS THIRD AMENDMENT is made on this 21st day of December, 2010 by Tyson Foods,
Inc., a corporation duly organized and existing under the laws of the State of
Delaware (the “Employer”).

INTRODUCTION:

WHEREAS, the Employer maintains the Executive Savings Plan of Tyson Foods, Inc.
(the “Plan”), which was last amended and restated by an indenture effective as
of January 1, 2009;

WHEREAS, the Employer now desires to amend the Plan to revise those provisions
addressing the cash-out of small accounts; and

WHEREAS, the Executive Committee of the Board of Directors of the Employer has
authorized and approved the amendments provided herein.

NOW, THEREFORE, the Employer does hereby amend the Plan, effective immediately
in accordance with IRS Notice 2010-6, as follows:

1. By deleting existing Section 7.1 in its entirety and by substituting therefor
the following:

“7.1 Death Prior to Commencement of Payment. If a Member dies before
distributions have commenced, the Member’s Beneficiary shall be entitled to
receive the full value of the Member’s Post-2004 Accounts. The Member’s
Beneficiary shall be paid by default in annual installments over five (5) years
with the first installment to be paid in the first January following the
calendar year of death; provided, however, if the value of the Member’s
aggregate Post-2004 Accounts (and all similar plans (within the meaning of
Treasury Regulations Section 1.409A-1(c)(2)) and the resulting distribution is
less than the then applicable dollar limit under Section 402(g)(1)(B) of the
Code, the Member’s Beneficiary will be paid in a lump sum in the January
following the calendar year of death.”

 



--------------------------------------------------------------------------------

2. By deleting existing Section 8.1(d)(iii) in its entirety and by substituting
therefor the following:

“(iii) Lump Sum Rule for Small Accounts. Notwithstanding anything to the
contrary in this Article 8 (other than Section 8.1(d)(v)), if the aggregate
value of the Member’s Post-2004 Accounts (and all similar plans (within the
meaning of Treasury Regulations Section 1.409A-1(c)(2)) and the resulting
distribution is less than the then applicable dollar limit under
Section 402(g)(1)(B) of the Code, the distribution of the Accounts shall be made
in a lump sum in January of the calendar year following the calendar year in
which the Member’s Separation from Service occurs.”

3. By deleting existing Section 8.1(d)(iv) in its entirety and by substituting
therefor the following:

“(iv) De Minimis Distributions. The Committee, in its discretion, may initiate a
distribution in a lump sum of a Member’s Post-2004 Accounts if the aggregate
amount credited thereto and the resulting distribution does not exceed, and has
not exceeded for the immediately preceding two (2)-year period, the then
applicable dollar limit under Section 402(g)(1)(B) of the Code and the
distribution effects a termination and liquidation of the entirety of the
Member’s interest in the Member’s Post-2004 Accounts and all similar plans
(within the meaning of Treasury Regulations Section 1.409A-1(c)(2)), provided
that the Committee’s action is documented in writing no later than the date such
distribution is made.”

Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this Third Amendment.

IN WITNESS WHEREOF, the Employer has caused this Third Amendment to be executed
on the day and year first above written.

 

TYSON FOODS, INC. By:   /s/ Dennis Leatherby Title:  

Exec. Vice President and Chief Financial

Officer

 

ATTEST:

By:

  /s/ R. Read Hudson

Title:

 

Vice President, Assoc. General

Counsel and Secretary

[CORPORATE SEAL]

 

2